IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00049-CV

                   IN RE DANNY WAYNE ALCOSER, SR.


                               Original Proceeding

                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-3650-5


                         MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus filed on February 17, 2022 is denied.



                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed April 13, 2022
Do not publish
[OT06]